DETAILED ACTION
This Office Action is in response to communications filed 2/8/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant as amended claims 32 and 40.
Claims 26-28, 30-34, 36-40, and 42-48 are presented for examination. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 26-28, 30, 31 and 46 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 26 recites a method performing the steps of: receiving… a request for a first episode of a program; retrieving, based on the request, the first episode of the program from a storage system; determining, based on first content metadata for the first episode, a first breakpoint and a third breakpoint of the first episod
In addition, the limitations of the claim are directed to certain methods of organizing human activities such as in the form of commercial interactions, advertising, marketing, and managing personal behavior, relationships, and interactions between people including social activities and following rules and instructions.  For instance, the claimed invention is very similar to the process of splicing film together that a human movie projector operator would perform.  Applicant is simply taking this particular human activity and generally applying it to a generic computer environment.  Applicant is not attempt to claim as part of the invention the use of any sort of specialized computer technology or the 
This judicial exception is not integrated into a practical application.  Additional elements recited by the claim include: a “computing device” which receives a request for content; and a “user device” that sends the request and is sent the content.  However, these elements are recited at a high-level of generality (i.e. as a generic computer/processor), and basic generic computer features (e.g. presenting a video file).  The additional elements of the claim are merely generic computer components and generic computer features, performing basic and routine computer functions such as sending and receiving data.  The additional elements do no more than just generally link the use of the judicial exception to a particular technological environment or field of use.   The claim does not recite any additional elements considered to be significantly more.  Furthermore, the claims recite steps that may be performed by a human using the mind or pen and paper (automating mental tasks), and the steps receiving data, determining data, sending data (receiving, processing, and storing data; electronic recordkeeping; and receiving or transmitting data over a network).  (See Alice, Benson, Bancorp, Cybersource, Ultramercial, buySAFE, and Cyberfone).  In addition, it has also been held that steps such as arranging, storing, retrieving, sorting, eliminating, and determining information with a computer as "normal, basic functions of a computer." (See Versata
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements here amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The dependent claims do not recite any additional limitations, other than those already discussed above, that are practically applied or considered to be significantly more.
Claims 26-28, 30, 31 and 46 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Alice Corp. establishes that the same analysis should be used for all categories of claims (e.g., product and process claims), whereas prior guidance applied a different analysis to product claims involving abstract ideas (relying on tangibility in MPEP 2106(II)(A)) than to process claims (Bilski guidance).

Claims 32-34, 36-39 and 47 are rejected under 35 U.S.C. 101 for substantially the same reasons as claims 26-28, 30, 31 and 46 and 46 above. Claim 32 does not include additional elements, beyond those described in the claim 26 analysis above, which are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  The claim is just the idea of receiving content, generating a playlist, providing a first content, accessing a playlist, and then at a certain point LaJoie et al.  20070276926; Joo 20090210895; Leary et al. 20110078002; Sellers et al. 20100325657; Taylor et al. 20100118941; Zdepski
The dependent claims do not recite any additional limitations, other than those already discussed above, that are practically applied or considered to be significantly more.
Claims 32-34, 36-39 and 47 are therefore not drawn to eligible subject matter as they it is directed to an abstract idea without significantly more.
Claims 40, 42-45 and 48 are rejected under 35 U.S.C. 101 for substantially the same reasons as claims 26-28, 30, 31 and 46 above. Claim 40 does not include additional elements, beyond those described in the claim 26 analysis above, which are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  Claim 40 recites the additional limitations of a “gateway” for receiving data/content.  The “gateway” is recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications.  Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  In fact, the claim language only states that the "gateway" receives content and nothing more.  The claim is just the idea of receiving content, providing a first content, and then at a certain point providing a second content instead.   The claims recite steps that may be performed by a human using the mind or pen and paper (automating mental tasks), and the steps merely describe receiving and providing of data (receiving, processing, and storing data; receiving or transmitting data 
The dependent claims do not recite any additional limitations, other than those already discussed above, that are practically applied or considered to be significantly more.
Claims 40, 42-45 and 48 are therefore not drawn to eligible subject matter as they it is directed to an abstract idea without significantly more.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26, 30, 31, and 46  is/are rejected under 35 U.S.C. 103 as being unpatentable over LaJoie Pre-Grant Publication 2007/0276926 (hereinafter LaJoie) in view of Sinha et al. Pre-Grant Publication 2013/0205315 (hereinafter Sinha) and further in view of Schiller et al. Pre-Grant Publication 2012/0030704 (hereinafter Schiller).
In reference to claim 26, LaJoie teaches a method, comprising: receiving, by a computing device, from a user device, a request for a first [content] (paragraphs 0036; 0083; and 0157); retrieving, based on the request, the first [content] from a storage system (paragraphs 0036; 0083; 0157; 0161; 0163; and 0165); sending, to the user device, the retrieved first [content] until a first breakpoint is reached (paragraphs 0036; 0083; 0157; 0161; 0163; and 0165 – see 0161 in particular, playing first content until breakpoint, then inserting second content from breakpoint to breakpoint, then playing first content again at breakpoint); determining, based on the first breakpoint being reached, a portion of the first [content] defined by the first breakpoint and the third breakpoint (paragraphs 0036; 0083; 0157; 0161; 0163; and 0165); determining that a second [content] located in the storage system is associated with describing a first and second episode (i.e. episode and new episode), and determining that it should replace the advertisement from the stored first episode with the advertisement from the second new episode; See also paragraphs 0102; and 0103; describing identifying break location points in content in which to insert the advertisements); retrieving the first episode from a storage system (paragraphs 0152-0156; Figs. 6 and 7; describing a first and second episode (i.e. episode and new episode), and determining that it should replace the advertisement from the stored first episode with the advertisement from the second new episode; See also paragraphs 0102; and 0103; describing identifying break location points in content in which to insert the advertisements);  determining breakpoints locations in the first episode; sending the retrieved first episode to the user device, until the ad start breakpoint is reached (paragraphs 0152-0156; Figs. 6 and 7; describing a first and second episode (i.e. episode and new episode), and determining that it should replace the advertisement from the stored first episode with the advertisement from the second new episode; See also paragraphs 0102; and 0103; describing identifying break location points in content in which to insert the advertisements); determining a portion of the first episode defined by the break points; determining a second episode of the program located in the storage system is associated with a newer time point than the first episode (paragraphs 0152-0156; Figs. 6 and 7; describing a first and second episode (i.e. episode and new episode), and determining that it should replace the advertisement from the stored first episode with the advertisement from the second new episode; See also paragraphs 0102; and 0103; describing identifying break location points in content in which to insert the advertisements); determining a portion of the second episode defined by the breakpoints (paragraphs 0152-0156; Figs. 6 and 7; describing a first and second episode (i.e. episode and new episode), and determining that it should replace the advertisement from the stored first episode with the advertisement from the second new episode; See also paragraphs 0102; and 0103; describing identifying break location points in content in which to insert the advertisements); sending the portion of the second episode between the ad breakpoints to the user device, until the ad end breakpoint is reached (paragraphs 0152-0156; Figs. 6 and 7; describing a first and second episode (i.e. episode and new episode), and determining that it should replace the advertisement from the stored first episode with the advertisement from the second new episode; See also paragraphs 0102; and 0103; describing identifying break location points in content in which to insert the advertisements); and sending, after the ad end breakpoint is reached, the first episode from the breakpoint (paragraphs 0152-0156; Figs. 6 and 7; describing a first and second episode (i.e. episode and new episode), and determining that it should replace the advertisement from the stored first episode with the advertisement from the second new episode; See also paragraphs 0102; and 0103; describing identifying break location points in content in which to insert the advertisements).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to have included wherein the first and second content were specifically a first and second episode of a program (such as an older and a newer episode), as this would allow not only replacing a portion of content/advertisement from an older first content with the portion of content/advertisement from the second newer content, but also being able to replace the portion of content/advertisement from an older episode specifically with the portion of content/advertisement from the newer episode.  By doing this the system would be able to replace and insert content/advertisements that are actually supposed to be displayed while viewing 
LaJoie teaches determining… a first breakpoint and a third breakpoint of the first [content]; and determining a portion of the second [content] defined by a second breakpoint and a fourth breakpoint… and metadata about the [content] (paragraphs 0030; 0036; 0083; 0157; 0161; 0163; 0165; 0171; 0172).  LaJoie does not specifically teach determining, based on first content metadata, a first breakpoint and a third breakpoint of the first content; and wherein the second breakpoint and the fourth breakpoint are each determined based on second content metadata.  Schiller teaches determining the breakpoints of content based on content metadata (paragraphs 0032-0034; 0059-0062).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to have included having the breakpoints defined by the content metadata because content metadata generally contains all sorts of useful information about the content itself (such as title, description, length, rating, dates, category, actors, prices, related ad keywords/synonyms, etc.), and it is common practice for systems to access content metadata in order to utilize this data in the performance of various functions, in which content breakpoints are exactly the type of information that systems would want to access the metadata to get, and is also a convenient place to store this information.  Implementing the use of content metadata to determine content breakpoints would provide the system of LaJoie more flexibility in how they decide to determine breakpoints, by also being able to use the various information stored in content metadata to make those determinations, information which they may not have previously been privy to.
LaJoie does not specifically name the numbers of the content and/or break points (e.g. first content, second content, first breakpoint, third breakpoint, etc.). However, LaJoie is essentially disclosing a system for delivering a primary content (e.g. The Tonight Show) that has secondary content 
Note Regarding the Allocation/Consolidation of Tasks Between single/multiple Devices: 
One of the assertions made by Applicant in the Remarks, dated 2/8/2021, is that LaJoie “teaches that the primary content is stored and delivered via the content server” and “that the secondary content is stored and delivered via a separate ad server or from a third party ad server,” whereas in Applicant’s invention the first and second episode contents are stored and retrieved from the same storage system. The purpose of this section is to more comprehensively articulate Examiner’s position on this matter with respect to the claims.  
It is Examiner’s position that, absent evidence of new or unexpected results, it is not inventive in terms of patentability to take one or more computers/servers which perform one or more tasks (such as storing or transmitting content) and adding or subtracting computers/server to perform all or part of the same tasks by allocating the tasks between the various 
Watson (U.S. 6,223,209 B1) disclosing distributed satellite world wide web servers containing identical information placed strategically throughout the Internet so as to be close to all potential clients to help reduce traffic bottlenecks (see at least col 4, ln 45-49);
Midgely, et al. (U.S. 5,592,611 A) disclosing additional servers as a stand-in for a failed server so that client service requests are transparent to the user (see at least col 2, ln 26-39 and col 3, ln 30-36); 
Kriegsman (U.S. 6,370,580 B2) disclosing multiple servers as secondary web servers to optimize file transfers (see at least Abstract and col 3, ln 10-col 4, ln 14); 
Burns, et al. (U.S. 6,298,373 B1) disclosing cache servers which download content during off-peak hours to reduce traffic bottlenecks (see at least Abstract and col 4, ln 30-col 5, ln 42); 
Joffe, et al. (U.S. 6,185,619 B1) which discloses decentralized servers (see at least Abstract; col 3, ln 44-col 4, ln 9 and col 18, ln 40-47); 
Stiles (U.S. 6,219,692 B1) which discloses sending essentially identical tasks to multiple servers with differing processing loads to find the most preferred server provider (see at least Abstract and col 1, ln 51-56); 
Zdepski et. al. (U.S. 5,825,884) disclosing an transactional server for TV networks that protects a database (see Abstract and col 1, ln 63–col 2, ln 56);  
How Networks Work, Chapter 17, describing how server-based structures benefit from economies of scale in addition to offering security, excellent data How Networks Work, Millennium Edition, Que Corporation, August 23, 2000); and 
How the Internet Works, Chapter 44, implementing a server-based architecture in Internet e-commerce (Gralla, How the Internet Works, Millennium Edition, Que Corporation, September 23, 1999).
In other words, a modification increasing the number of servers (e.g. having two servers perform a task previously performed by one server) is analogous to making functions, structures, or actions separable.  It is Examiner’s position that when the difference between the claimed invention and the prior art is that the prior art does not disclose an element as separable, as a matter of law, it would have been obvious to one having ordinary skill in the art to make the element separable.  See MPEP §2144.04 (V)(C) and In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). 
Similarly, a modification decreasing the number of servers (e.g. having one server perform a task previously performed by multiple servers) is analogous to making functions, structures or actions integral.  It is Examiner’s position that when the difference between the claimed invention and the prior art is that the prior art does not disclosed an element as integral, as a matter of law, it would have been obvious to one having ordinary skill in the art to make the element integral.  See MPEP §2144.04 (V)(B) and In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)
As noted above, it is desirable to allocate the server tasks to various servers to help reduce bandwidth/latency bottlenecks, processing burden, storage and/or memory requirements, and to otherwise help increase the benefits from economies of scale in addition to offering increased security, excellent data management, fast response, and room for expansion.
In reference to claim 30, LaJoie, Sinja, and Schiller teach the method of claim 26.  LaJoie teaches wherein determining the first portion of the first content defined by the first breakpoint and the third breakpoint comprises: determining, based on a first cue packet in the first content, the first breakpoint; and determining, based on a second cue packet in the first content, the third breakpoint (paragraphs 0036; 0110-0114; 0135; 0148; 0161; 0165; 0204; 0205; and claim 8). Sinha teaches the content being older/newer episodes of a program (see discussion/citation from independent claim).
In reference to claim 31, LaJoie, Sinja, and Schiller teach the method of claim 30.  LaJoie teaches wherein the first cue packet and the second cue packet comprise Society of Cable Telecommunications Engineers (SCTE) cue packets (paragraphs 0059; and 0110-0114).  In addition, the Society of Cable Telecommunications Engineers is an organization that sets standards in the industry.  Anyone of ordinary skill in the art would know to apply/use an industry standard. (see also Schiller paragraph 0034).
In reference to claim 46, LaJoie, Sinja, and Schiller teach the method of claim 26.  LaJoie teaches content having breakpoints and time offsets, gaps, delays, and adjustments of content (paragraphs 0161; 0163; and 0165).  LaJoie does not specifically teach wherein the second breakpoint is defined by temporal metadata comprising a time offset with respect to the beginning of the second content. Schiller teaches wherein the second breakpoint is defined by temporal metadata comprising a time offset with respect to the beginning of the second content (paragraphs 0032-0034; and 0059-0062). Sinha teaches the content being older/newer episodes of a program (see discussion/citation from independent claim).

Claims 27, 28, 32-34, 36-40, 42, 43, 47, and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaJoie in view of Sinha and further in view of Shiller and Earle Pre-Grant Publication 2015/0058872 (hereinafter Earle).
In reference to claim 27, LaJoie, Sinja, and Schiller teach the method of claim 26.  LaJoie teaches determining that the second content associated with the first content is stored in the storage system and is associated with the newer time point than the first content (paragraphs 0036; 0083; 0157; 00161; 0163; and 0165); and delivering a primary content (e.g. The Tonight Show) that has secondary content (e.g. advertisements) to be displayed at certain breakpoints, and replacing dated secondary content with newer secondary content (paragraphs 0036; 0083; 0157; 00161; 0163; and 0165).  LaJoie does not specifically teach wherein determining that the second content associated with the first content is stored in the storage system and is associated with the newer time point than the first content further comprises determining, based on a playlist, that the second content is a newest content in the playlist.  Earle teaches determining, based on a playlist, that the second content is a newest content in the playlist (paragraphs 0007; 0039; and 0044). Sinha teaches the content being older/newer episodes of a program (see discussion/citation from independent claim). It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to have included updating a playlist of the plurality of video content in order to identify and select the newest video content (second video content) from the plurality of video content according to the playlist, as described in prior art Earle, because a playlist is a common means to sort/order available content by a criteria (such as date) and is typically used to select and play the content starting at the top and proceeding down the list (the top of the list would be the newest or oldest depending on if sorted in ascending or descending order by date/time).  
In reference to claim 28, LaJoie, Sinja, Schiller, and Earle teach the method of claim 27.  LaJoie teaches storing content in the system; and delivering a primary content (e.g. The Tonight Show) that has secondary content (e.g. advertisements) to be displayed at certain breakpoints, and replacing dated secondary content with newer secondary content (paragraphs 0036; 0083; 0157; 00161; 0163; and 0165).  Earle teaches further comprising: storing third content in the storage system; and updating the 
In reference 32, LaJoie teaches a method, comprising: receiving, by a computing device, a first request from a user device for a first [content] located in a storage system, the first [content] comprising a portion of the first [content] defined by a first breakpoint and a third breakpoint… for the first [content]  (paragraphs 0036; 0083; 0157; 0161; 0163; and 0165); sending, to the user device, based on the first request, the first [content] including the first portion (paragraphs 0036; 0083; 0157; 0161; 0163; and 0165 see 0161 - in particular, playing first content until breakpoint, then inserting second content from breakpoint to breakpoint, then playing first content again at breakpoint); receiving a second request from the user device for the first [content] (paragraphs 0036; 0083; 0157; 0161; 0163; and 0165); sending, to the user device, in response to the second request, the first [content] until the first breakpoint is reached (paragraphs 0036; 0083; 0157; 0161; 0163; and 0165); sending, to the user device, based on the playlist, the portion of the second [content] from the second breakpoint until the fourth breakpoint is reached (paragraphs 0036; 0083; 0157; 0161; 0163; and 0165); and sending, to the user device, based on the fourth breakpoint being reached, the first [content] from the third breakpoint (paragraphs 0036; 0083; 0157; 0161; 0163; and 0165). LaJoie does not specifically teach wherein the first and second [content] items are specifically a first and second episode of a program (though LaJoie describing a first and second episode (i.e. episode and new episode), and determining that it should replace the advertisement from the stored first episode with the advertisement from the second new episode; See also paragraphs 0102; and 0103; describing identifying break location points in content in which to insert the advertisements
LaJoie makes determinations that one secondary content (e.g. advertisement) is newer, more current, or more up-to-date, than another secondary content (paragraphs 0036; 0157; 0161; and 0165). LaJoie does not specifically teach determining, based on a playlist, that the portion of the first content is a newest content; updating the playlist to indicate the portion of the second content as the newest content.   Earle teaches determining, based on a playlist, that the first content is a newest content; updating the playlist to indicate the second content as the newest content; determining, based on the playlist, that the second content is the newest content (paragraphs 0007; 0039; and 0044).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to have included updating a playlist of the plurality of video content in order to identify and select the newest video content (second video content) from the plurality of video content according to the playlist, as described in prior art Earle, because a playlist is a common means to sort/order available content by a criteria (such as date) and is typically used to select and play the content starting at the top and proceeding down the list (the top of the list would be the newest or oldest depending on if sorted in ascending or descending order by date/time).  
LaJoie teaches determining a first and third breakpoint of a first [content], and receiving second [content] comprising a portion defined by a second breakpoint and a fourth breakpoint (paragraphs 0030; 0036; 0083; 0157; 0161; 0163; 0165; 0171; 0172).  LaJoie does not specifically teach wherein the first breakpoint and the third breakpoint are determined by the computing device based on first content metadata; and wherein the second breakpoint and the fourth breakpoint are each defined by content metadata.  Schiller teaches determining the breakpoints of content based on content metadata (paragraphs 0032-0034; 0059-0062).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to have included having the breakpoints defined by the content metadata because content metadata generally contains all sorts of useful information about the content itself (such as title, description, length, rating, dates, category, actors, prices, related ad keywords/synonyms, 
LaJoie does not specifically name the numbers of the content and/or break points (e.g. first content, second content, first breakpoint, third breakpoint, etc.). However, LaJoie is essentially disclosing a system for delivering a primary content (e.g. The Tonight Show) that has secondary content (e.g. advertisements) to be displayed during particular segments during the primary content, which include certain breakpoints, and replacing older dated secondary content with newer up-to-date secondary content.  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to have included in the system the ability to continuously insert newer in time content (e.g. newer and up-to-date advertisements) in place of older content, regardless of what whether it is a particularly named first, second, or third content or corresponding named breakpoints.  For instance, the first content may be the advertisement that aired originally, the second content could be a potential advertisement that would be inserted within 1-2 weeks of the original air date, and the third content may be an advertisement that would be inserted if the main content were viewed after 2 weeks of the original air time.  This way the viewer would always be subjected to current and up to date advertisements.  The specifically named breakpoints (e.g. first and third, second and fourth, or fifth and sixth break points) are not really any different from each other, other than they are specifically for one content or another.  They are still the beginning and end of that particular content portion.  
Note Regarding the Allocation/Consolidation of Tasks Between single/multiple Devices: 
One of the assertions made by Applicant in the Remarks, dated 2/8/2021, is that LaJoie “teaches that the primary content is stored and delivered via the content server” and “that the secondary content is stored and delivered via a separate ad server or from a third party ad server,” whereas in Applicant’s invention the first and second episode contents are stored and retrieved from the same storage system. The purpose of this section is to more comprehensively articulate Examiner’s position on this matter with respect to the claims.  
It is Examiner’s position that, absent evidence of new or unexpected results, it is not inventive in terms of patentability to take one or more computers/servers which perform one or more tasks (such as storing or transmitting content) and adding or subtracting computers/server to perform all or part of the same tasks by allocating the tasks between the various computers/servers (either by consolidating the tasks into fewer or splitting/distributing the tasks between more).  The prior art is replete with examples showing why such scaling (both increasing and decreasing the number of computers/servers) is desirable.  For example:
Watson (U.S. 6,223,209 B1) disclosing distributed satellite world wide web servers containing identical information placed strategically throughout the Internet so as to be close to all potential clients to help reduce traffic bottlenecks (see at least col 4, ln 45-49);
Midgely, et al. (U.S. 5,592,611 A) disclosing additional servers as a stand-in for a failed server so that client service requests are transparent to the user (see at least col 2, ln 26-39 and col 3, ln 30-36); 
Kriegsman (U.S. 6,370,580 B2) disclosing multiple servers as secondary web servers to optimize file transfers (see at least Abstract and col 3, ln 10-col 4, ln 14); 
Burns, et al. (U.S. 6,298,373 B1) disclosing cache servers which download content during off-peak hours to reduce traffic bottlenecks (see at least Abstract and col 4, ln 30-col 5, ln 42); 
Joffe, et al. (U.S. 6,185,619 B1) which discloses decentralized servers (see at least Abstract; col 3, ln 44-col 4, ln 9 and col 18, ln 40-47); 
Stiles (U.S. 6,219,692 B1) which discloses sending essentially identical tasks to multiple servers with differing processing loads to find the most preferred server provider (see at least Abstract and col 1, ln 51-56); 
Zdepski et. al. (U.S. 5,825,884) disclosing an transactional server for TV networks that protects a database (see Abstract and col 1, ln 63–col 2, ln 56);  
How Networks Work, Chapter 17, describing how server-based structures benefit from economies of scale in addition to offering security, excellent data management, fast response, and room for expansion (Derfler, How Networks Work, Millennium Edition, Que Corporation, August 23, 2000); and 
How the Internet Works, Chapter 44, implementing a server-based architecture in Internet e-commerce (Gralla, How the Internet Works, Millennium Edition, Que Corporation, September 23, 1999).
In other words, a modification increasing the number of servers (e.g. having two servers perform a task previously performed by one server) is analogous to making functions, structures, or actions separable.  It is Examiner’s position that when the difference between the claimed invention and the prior art is that the prior art does not disclose an element as separable, as a matter of law, it would have been obvious to one having ordinary skill in the art to make the element separable.  See MPEP §2144.04 (V)(C) and In re Dulberg
Similarly, a modification decreasing the number of servers (e.g. having one server perform a task previously performed by multiple servers) is analogous to making functions, structures or actions integral.  It is Examiner’s position that when the difference between the claimed invention and the prior art is that the prior art does not disclosed an element as integral, as a matter of law, it would have been obvious to one having ordinary skill in the art to make the element integral.  See MPEP §2144.04 (V)(B) and In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)
As noted above, it is desirable to allocate the server tasks to various servers to help reduce bandwidth/latency bottlenecks, processing burden, storage and/or memory requirements, and to otherwise help increase the benefits from economies of scale in addition to offering increased security, excellent data management, fast response, and room for expansion.
In reference to claim 33, LaJoie, Sinja, Schiller, and Earle teach the method of claim 32.  LaJoie teaches storing content in the system; and delivering a primary content (e.g. The Tonight Show) that has secondary content (e.g. advertisements) to be displayed at certain breakpoints, and replacing dated secondary content with newer secondary content (paragraphs 0036; 0083; 0157; 00161; 0163; and 0165).  LaJoie does not specifically teach further comprising: receiving third content comprising a portion defined by a fifth breakpoint and a sixth breakpoint; and updating the playlist to indicate the portion of the third content as the newest content. Earle teaches further comprising: updating the playlist to indicate the portion of the third content as the newest content (paragraphs 0007; 0039; and 0044). Sinha teaches the content being older/newer episodes of a program (see discussion/citation from independent claim).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to have included in the system the ability to continuously insert newer in time content (e.g. newer and up-to-date advertisements) in place of older content.  Here, the first content may be the 
In reference to claim 34, LaJoie, Sinja, Schiller, and Earle teach the method of claim 33.   LaJoie teaches further comprising: receiving a third request for the first content (paragraphs 0036; 0083; 0157; 00161; 0163; and 0165); sending in response to the third request, the first content until the first breakpoint is reached (paragraphs 0036; 0083; 0157; 00161; 0163; and 0165); sending in response to the first breakpoint being reached, the third portion of the third content from the fifth breakpoint until the sixth breakpoint is reached (paragraphs 0036; 0083; 0157; 00161; 0163; and 0165); and sending in response to the sixth breakpoint being reached, the first content from the third breakpoint (paragraphs 0036; 0083; 0157; 00161; 0163; and 0165).  Essentially, Lajoie teaches delivering a primary content (e.g. The Tonight Show) that has secondary content (e.g. advertisements) to be displayed at certain breakpoints, and replacing dated secondary content with newer secondary content (paragraphs 0036; 0083; 0157; 00161; 0163; and 0165), although LaJoie does not specifically name the numbers of the content and/or break points.  LaJoie does not specifically teach determining, based on the playlist, that the portion of the third content is the newest content.  Earle teaches determining, based on the playlist, that the portion of the third content is the newest content (paragraphs 0007; 0039; and 0044).  Sinha teaches the content being older/newer episodes of a program (see discussion/citation from independent claim). It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to have included in the system the ability to continuously insert newer in time content (e.g. newer and up-to-date advertisements) in place of older content.  Here, the first content may be the 
In reference to claim 36, LaJoie, Sinja, Schiller, and Earle teach the method of claim 33. LaJoie teaches further comprising determining, based on one or more cue packets in the first content, the first breakpoint and the third breakpoint (paragraphs 0036; 0110-0114; 0135; 0148; 0161; 0165; 0204; 0205; and claim 8). Sinha teaches the content being older/newer episodes of a program (see discussion/citation from independent claim).
In reference to claim 37, LaJoie, Sinja, Schiller, and Earle teach the method of claim 33. LaJoie teaches further comprising retrieving, in response to the second request, the first content and the second content from a storage system (paragraphs 0036; 0083; 0157; 00161; 0163; and 0165). Sinha teaches the content being older/newer episodes of a program (see discussion/citation from independent claim).
In reference to claim 38, LaJoie, Sinja, Schiller, and Earle teach the method of claim 32. LaJoie teaches further comprising generating, based on the second request, a manifest facilitating access to the first content and the portion of the second content (paragraphs 0036; 0059; 0083; 0086; 0110-0114; 0128; 0157; 00161; 0163; and 0165). Sinha teaches the content being older/newer episodes of a program (see discussion/citation from independent claim).
In reference to claim 39, LaJoie, Sinja, Schiller, and Earle teach the method of claim 39, further comprising sending the manifest to a source of the second request (paragraphs 0036; 0059; 0083; 0086; 0110-0114; 0128; 0157; 00161; 0163; and 0165).
In reference to claim 40, LaJoie teaches a method, comprising: receiving, by a gateway from a storage system, a first [content] comprising a portion of the first [content] defined by a first breakpoint and a third breakpoint (paragraphs 0036; 0056; 0060; 0083; 0101; 0146; 0157; 00161; 0163; and 0165); receiving, from the storage system, a second [content] comprising a portion of the second [content] defined by a second breakpoint and a fourth breakpoint (paragraphs 0036; 0056; 0060; 0083; 0101; 0146; 0157; 00161; 0163; and 0165); sending the first [content] until the first breakpoint is reached (paragraphs 0036; 0083; 0157; 0161; 0163; and 0165 - see 0161 in particular, playing first content until breakpoint, then inserting second content from breakpoint to breakpoint, then playing first content again at breakpoint); determining, by the gateway, a user device associated with a content replacement service (paragraphs 0036; 0056; 0060; 0083; 0101; 0146; 0157; 00161; 0163; and 0165); sending, by the gateway, to the user device, based on determining that the second [content] is associated with a newer time point than the first [content] and the user device being associated with the content replacement service, the portion of the second [content] from the second breakpoint until the fourth breakpoint is reached (paragraphs 0036; 0056; 0060; 0083; 0101; 0146; 0157; 00161; 0163; and 0165); and continuing to send, by the gateway, to the user device, based on to the fourth breakpoint being reached and the user device being associated with the content replacement service, the first [content] from the third breakpoint (paragraphs 0036; 0056; 0060; 0083; 0101; 0146; 0157; 00161; 0163; and 0165). LaJoie does not specifically teach wherein the first and second [content] items are specifically a first and second episode of a program (though LaJoie does indicate that the content may be program episodes in general).  Sinha teaches receiving a request for a first episode of a program; retrieving the first episode from a storage system;  determining breakpoints locations in the first episode; sending the retrieved first episode to the user device, until the ad start breakpoint is reached; determining a portion of the first episode defined by the break points; determining a second episode of the program located in the storage system is associated with a newer time point than the first episode; determining a portion of the describing a first and second episode (i.e. episode and new episode), and determining that it should replace the advertisement from the stored first episode with the advertisement from the second new episode; See also paragraphs 0102; and 0103; describing identifying break location points in content in which to insert the advertisements).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to have included wherein the first and second content were specifically a first and second episode of a program (such as an older and a newer episode), as this would allow not only replacing a portion of content/advertisement from an older first content with the portion of content/advertisement from the second newer content, but also being able to replace the portion of content/advertisement from an older episode specifically with the portion of content/advertisement from the newer episode.  By doing this the system would be able to replace and insert content/advertisements that are actually supposed to be displayed while viewing the particular program of the episodes, and this might mean that content/advertisement may be more relevant (e.g. it may have been tailored specifically for the program), and further that the advertiser/sponsor of the content/advertisement would still have their content/advertisement being displayed during the program that they wanted it to be on.
LaJoie teaches determining a first and third breakpoint of a first [content], and receiving second [content] comprising a portion defined by a second breakpoint and a fourth breakpoint (paragraphs 0030; 0036; 0083; 0157; 0161; 0163; 0165; 0171; 0172).  LaJoie does not specifically teach determining, based on first [content] metadata, the first breakpoint and the third breakpoint; and determining, based on second [content] metadata, the second breakpoint and the fourth breakpoint.  Schiller teaches determining the breakpoints of content based on content metadata (paragraphs 0032-0034; 0059-
LaJoie makes determinations that one secondary content (e.g. advertisement) is newer, more current, or more up-to-date, than another secondary content (paragraphs 0036; 0157; 0161; and 0165). LaJoie does not specifically teach determining, based on the first breakpoint being reached and a playlist, that the second content is associated with a newer time point than the first content. Earle teaches determining, based on a playlist, that the second content is associated with a newer time point than the first content (paragraphs 0007; 0039; and 0044).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to have included updating a playlist of the plurality of video content in order to identify and select the newest video content (second video content) from the plurality of video content according to the playlist, as described in prior art Earle, because a playlist is a common means to sort/order available content by a criteria (such as date) and is typically used to select and play the content starting at the top and proceeding down the list (the top of the list would be the newest or oldest depending on if sorted in ascending or descending order by date/time).  
LaJoie does not specifically name the numbers of the content and/or break points (e.g. first content, second content, first breakpoint, third breakpoint, etc.). However, LaJoie is essentially disclosing a system for delivering a primary content (e.g. The Tonight Show) that has secondary content (e.g. advertisements) to be displayed during particular segments during the primary content, which include certain breakpoints, and replacing older dated secondary content with newer up-to-date secondary content.  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to have included in the system the ability to continuously insert newer in time content (e.g. newer and up-to-date advertisements) in place of older content, regardless of what whether it is a particularly named first, second, or third content or corresponding named breakpoints.  For instance, the first content may be the advertisement that aired originally, the second content could be a potential advertisement that would be inserted within 1-2 weeks of the original air date, and the third content may be an advertisement that would be inserted if the main content were viewed after 2 weeks of the original air time.  This way the viewer would always be subjected to current and up to date advertisements.  The specifically named breakpoints (e.g. first and third, second and fourth, or fifth and sixth break points) are not really any different from each other, other than they are specifically for one content or another.  They are still the beginning and end of that particular content portion.  
Note Regarding the Allocation/Consolidation of Tasks Between single/multiple Devices: 
One of the assertions made by Applicant in the Remarks, dated 2/8/2021, is that LaJoie “teaches that the primary content is stored and delivered via the content server” and “that the secondary content is stored and delivered via a separate ad server or from a third party ad server,” whereas in Applicant’s invention the first and second episode contents are stored and retrieved from the same storage system. The purpose of this section is to more comprehensively articulate Examiner’s position on this matter with respect to the claims.  
It is Examiner’s position that, absent evidence of new or unexpected results, it is not inventive in terms of patentability to take one or more computers/servers which perform one or more tasks (such as storing or transmitting content) and adding or subtracting computers/server to perform all or part of the same tasks by allocating the tasks between the various computers/servers (either by consolidating the tasks into fewer or splitting/distributing the tasks between more).  The prior art is replete with examples showing why such scaling (both increasing and decreasing the number of computers/servers) is desirable.  For example:
Watson (U.S. 6,223,209 B1) disclosing distributed satellite world wide web servers containing identical information placed strategically throughout the Internet so as to be close to all potential clients to help reduce traffic bottlenecks (see at least col 4, ln 45-49);
Midgely, et al. (U.S. 5,592,611 A) disclosing additional servers as a stand-in for a failed server so that client service requests are transparent to the user (see at least col 2, ln 26-39 and col 3, ln 30-36); 
Kriegsman (U.S. 6,370,580 B2) disclosing multiple servers as secondary web servers to optimize file transfers (see at least Abstract and col 3, ln 10-col 4, ln 14); 
Burns, et al. (U.S. 6,298,373 B1) disclosing cache servers which download content during off-peak hours to reduce traffic bottlenecks (see at least Abstract and col 4, ln 30-col 5, ln 42); 
Joffe, et al. (U.S. 6,185,619 B1) which discloses decentralized servers (see at least Abstract; col 3, ln 44-col 4, ln 9 and col 18, ln 40-47); 
Stiles (U.S. 6,219,692 B1) which discloses sending essentially identical tasks to multiple servers with differing processing loads to find the most preferred server provider (see at least Abstract and col 1, ln 51-56); 
Zdepski et. al. (U.S. 5,825,884) disclosing an transactional server for TV networks that protects a database (see Abstract and col 1, ln 63–col 2, ln 56);  
How Networks Work, Chapter 17, describing how server-based structures benefit from economies of scale in addition to offering security, excellent data management, fast response, and room for expansion (Derfler, How Networks Work, Millennium Edition, Que Corporation, August 23, 2000); and 
How the Internet Works, Chapter 44, implementing a server-based architecture in Internet e-commerce (Gralla, How the Internet Works, Millennium Edition, Que Corporation, September 23, 1999).
In other words, a modification increasing the number of servers (e.g. having two servers perform a task previously performed by one server) is analogous to making functions, structures, or actions separable.  It is Examiner’s position that when the difference between the claimed invention and the prior art is that the prior art does not disclose an element as separable, as a matter of law, it would have been obvious to one having ordinary skill in the art to make the element separable.  See MPEP §2144.04 (V)(C) and In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). 
Similarly, a modification decreasing the number of servers (e.g. having one server perform a task previously performed by multiple servers) is analogous to making functions, structures or actions integral.  It is Examiner’s position that when the difference between the claimed invention and the prior art is that the prior art does not disclosed an element as integral, as a matter of law, it would have been obvious to one having ordinary skill in the art to make the element integral.  See MPEP §2144.04 (V)(B) and In re Larson, 
As noted above, it is desirable to allocate the server tasks to various servers to help reduce bandwidth/latency bottlenecks, processing burden, storage and/or memory requirements, and to otherwise help increase the benefits from economies of scale in addition to offering increased security, excellent data management, fast response, and room for expansion.
In reference to claim 42, LaJoie, Sinja, Schiller, and Earle teach the method of claim 40.  LaJoie teaches wherein the first content comprises a cue packet and the cue packet comprises a Society of Cable Telecommunications Engineers (SCTE) cue packet (paragraphs 0059; and 0110-0114).  In addition, the Society of Cable Telecommunications Engineers is an organization that sets standards in the industry.  Anyone of ordinary skill in the art would know to apply/use an industry standard. (see also Schiller paragraph 0034). Sinha teaches the content being older/newer episodes of a program (see discussion/citation from independent claim).
In reference to claim 43, LaJoie, Sinja, Schiller, and Earle teach the method of claim 40.  LaJoie teaches further comprising determining, by the gateway, the first breakpoint and the third breakpoint based on content metadata (paragraphs 0030; 0161; 0171; 0172; and claim 19). Sinha teaches the content being older/newer episodes of a program (see discussion/citation from independent claim).
In reference to claim 47, LaJoie, Sinja, Schiller, and Earle teach the method of claim 32.  LaJoie teaches content having breakpoints and time offsets, gaps, delays, and adjustments of content (paragraphs 0161; 0163; and 0165).  LaJoie does not specifically teach wherein the second breakpoint is defined by temporal metadata comprising a time offset with respect to the beginning of the second content. Schiller teaches wherein the second breakpoint is defined by temporal metadata comprising a time offset with respect to the beginning of the second content (paragraphs 0032-0034; and 0059-0062). Sinha teaches the content being older/newer episodes of a program (see discussion/citation from independent claim).
In reference to claim 48, LaJoie, Sinja, Schiller, and Earle teach the method of claim 40.  LaJoie teaches content having breakpoints and time offsets, gaps, delays, and adjustments of content (paragraphs 0161; 0163; and 0165).  LaJoie does not specifically teach wherein the second breakpoint is defined by temporal metadata comprising a time offset with respect to the beginning of the second content. Schiller teaches wherein the second breakpoint is defined by temporal metadata comprising a time offset with respect to the beginning of the second content (paragraphs 0032-0034; and 0059-0062). Sinha teaches the content being older/newer episodes of a program (see discussion/citation from independent claim).

Claims 44 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaJoie in view of Sinha and further in view of Earle, Schiller, and Yun et al. Pre-Grant Publication 2008/0091688 (hereinafter Yun).
In reference to claim 44, LaJoie, Sinja, Schiller, and Earle teach the method of claim 41.  LaJoie does not specifically teach receiving, from the user device, a request to enroll in the content replacement service. Yun teaches teaches further receiving, from the user device, a request to enroll in the content replacement service (paragraph 0045).  Sinha teaches the content being older/newer episodes of a program (see discussion/citation from independent claim). It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to have allowed the customer to subscribe/enroll from services and/or withdraw from services so that the customer can obtain services she wants or cancel services she does not want.  In this case, perhaps the customer may be incentivized to enroll by receiving a discount for agreeing to receive more current advertising, or perhaps they only get the DVR service in general if they agree to receive up-to-date advertising. 
In reference to claim 45, LaJoie, Sinja, Schiller, and Earle teach the method of claim 41.  LaJoie does not specifically teach further receiving, from the user device, a request to withdraw from the .



Response to Arguments
Applicant's arguments filed 2/8/2021 have been fully considered.
With respect to Applicant’s arguments pertaining to the §101 rejections:
With respect to Step 2A Prong I, Applicant argues that the claims “do not recite an abstract idea as a mental process or any other judicial exception,” and that a human cannot perform mentally, or by pen and paper, the steps of the claimed method.  Applicant further stats that the “reference to movie projector operators is misplaced” asserting that “the pending claims specifically require a computing device that accesses the content metadata of the first episode of a program to determine a first breakpoint and third breakpoint of the first episode and to determine a second breakpoint and fourth breakpoint of a second episode of the program,” “[t]he pending claims do not merely nominally recite computer components,” and that “[t]he requirement of and steps performed by the computing device to access the first and second episode metadata to determine the recited breakpoints means the pending claims 
With respect to Step 2A Prong I, Applicant argues that the claimed invention is similar to Example 37 claim 2, which is an example of a claim that would be eligible in view of §101.  As Applicant mentioned, Example 37 claim 2 is considered to be practically applied because “the claimed step of determining the amount of use of each icon by tracking how much memory has been allocated to each application associated with each icon over a predetermined period of time is not practically performed in the human mind, at least because it requires a processor accessing computer memory indicative of application usage.” Applicant asserts that this is similar to the claimed invention because the claimed invention “requires a computing device and accessing first content metadata and second content metadata to determine the first breakpoint and third breakpoint and second breakpoint and fourth breakpoint for the first and second episode of the program, respectively, determining a portion of the first episode of the program defined by the first breakpoint and the third breakpoint…”.  However, simply accessing information (metadata) and using that information to determine a breakpoint in a content item, is not analogous to the performance of tracking the amount of memory being allocated to different applications which are each associated with an icon in order to determine the amount of use of each icon. For instance, this step in Example 37, claim 2 essentially requires computer processing in order to accomplish this step, as a human cannot reasonably perform this step in 
Under Step 2A, Prong II, Applicant argues that the judicial exception is integrated into a practical application.  Examiner disagrees.  Previously, no computer technology, or any sort of technical components, or anything even considered to be an “additional element” was even recited in the claims.  The invention as previously claimed was completely an abstract idea (as defined under Step 2A, Prong I).  However, Applicant has just amended the claims to arbitrarily recite additional elements such as the generic “computer device” and “user devices” to perform basic computer functions such as sending and receiving data.  These additional elements do no more than just generally link the use of the judicial exception to a particular technological environment or field of use.  This is not enough to consider the judicial exception integrated into a practical exception.  Further, Applicant’s arguments on this point are moot as the arguments only apply to the newly amended claim language, as previously nothing considered to be an additional element, for purposes of a practical application analysis, was even claimed.
With respect to Applicant’s arguments under Step 2B, the above section discussing Step 2A, Prong II, essentially is also much of the reason why the additional elements, as newly claimed, do not amount to or considered to be “significantly more.”
With respect to Applicant’s arguments pertaining to the 103 rejections:
Applicant argues that the “cited references do not teach ‘sending, to the user device, the portion of the second episode from the second breakpoint until the fourth breakpoint is reached.’”  Applicant further asserts that “the effect of the concept of [prior arts LaJoie and Sinha] results in no change to the episode being sent for display, as only the ads are changed, 
First, based on Applicant’s assertion here, it appears that Applicant is somewhat insinuating that the claimed invention includes certain elements and features that are not actually being recited as part of the invention as claimed.  For instance, Applicant is stating that the claimed invention allows for “modifications, corrections, or alternate results for the first episode based on information from the second episode” which changes the episode itself, while also stating that the inventions disclosed in the prior arts are incapable of this.  However, there is nothing in the claim language that directly discusses what these “modifications, corrections, or alternate results” may specifically be or describes how the process of performing these is to be effectuated.  All that is really reciting in the claims on this is that the first episode/content has a first (stop) and third (start) break point and the second episode/content has second (start) and fourth (stop) break points.  This is the same functionality that is disclosed in the cited prior arts.  As an example, Fig. 3 of Applicant’s invention provides a good illustration.  Fig. 3 shows the first and third break points of the first content item, which is essentially partitioning out the “first portion,” and this first portion between the break points will be replaced by the “second portion” between the second and fourth break points of the second content item.  This is the same as when the cited prior arts, for instance LaJoie, has a stored content item and a particular portion of the content, such as a dated advertisement, is essentially partitioned out utilizing start/stop or break points (equivalent to the first and third points) in the same manner as this “first portion” and 
Second, Examiner disagrees with Applicant’s assertion that the systems disclosed in LaJoie and Sinha do not changes to the first content item such as “adjustments allow[ing] for modifications, corrections, or alternate results for the first episode based on information from the second episode.”  For example, in LaJoie paragraph 0163, and more specifically, paragraph 0165 seems to disclose precisely this.  Paragraph 0163 states that the system may receive secondary content and “then insert this content into the primary content… at appropriate locations, such as at the segmentation breakpoints.”  Paragraph 0163 goes on to explain that “an otherwise continuous piece or content can be divided into two or more segments of varying length 
Applicant argues that “[t]he cited references do not teach ‘retrieving… the first episode of the program from a storage system… [and] determining that a second episode of the program located in the storage system is associated with a newer time point than the first episode.”
Applicant first asserts that prior art LaJoie does not teach this limitations because LaJoie “teaches that the first and second content art obtained from separate storage systems” rather than the first and second content being stored in the same storage system/computer.  However, as explained in the rejection section above, it is Examiner’s position that regardless of whether the performance of computing functions (such as storing primary and secondary content) are being performed by only one computing device or divided up and allocated between multiple computing devices, that as long as the prior art does teach that a particular claimed function is being performed (such as the storing of primary and secondary content), that the prior art validly teaches that claimed functionality, despite that the functionality may be split and allocated between computers differently.   Further, that this manner of determining and allocating of functions between computing devices would be considered obvious to one of ordinary skill in the art, almost similarly to a design choice that one must make.  One of ordinary skill in the art would be able to determine how to allocate the functions between the computing devices in order to best implement the system for the environment it is being implemented in.  In other words, regardless of whether a claim limitation of Applicant’s invention recites that the functions are performed on one computing device, and that the prior art performed the functions using two computing devices, as long as the prior art discloses the actual performance of that function (which in this case, LaJoie does), then the prior art teaches that claim limitation.  Also, please refer to the “Note Regarding the Allocation/Consolidation of Tasks Between single/multiple Devices” in the §103 rejection section of the independent claims.
Applicant next asserts that prior art “Sinha teaches replacing advertisements in content stored in a DVR system with ad content from a live episode of the content, not 
Applicant argues that “[t]he cited reference do not teach ‘determining a portion of the second episode defined by a second breakpoint and a forth breakpoint.’”
With regards to prior art LeJoie, Applicant asserts that “LaJoie teaches secondary content that is limited to advertising or promotions that are inserted, in whole, into the primary content, a television program or movie,” and asserts that therefore LaJoie does not teach the above limitation.  Examiner disagrees.  
With respect to the content being “limited to advertising or promotions” this is largely irrelevant.  Content is content, regardless of whether we assign a variable name to it such as “advertisement,” “promotion,” “episode,” “movie,” etc.  The content can still be anything, the content called an episode can still be an advertisement, and an advertisement can be a show.  As an example, an argument can be made that every Disney movie ever made is merely a clever advertisement to promote the sale of merchandise.  But even more importantly, what the content actually is (or is not) is largely moot because what the content is has no palpable effect on the actual functionality and performance of the method, particularly from a technical standpoint.  It does not matter what the content is, whether it is an episode of Seinfeld or a GEICO 
With respect to the assertion that the content is always inserted “in whole,” Examiner disagrees.  Paragraph 0165 states that “The total run-time (e.g., end-to-end) for the primary content and second content can also be controlled by any number of mechanisms including for example: (i) editing or deleting portions of the content contiguous with the segment gaps; (ii) adding "filler" content or small periods of dead air to fill any remaining gaps; and/or (iii) adjusting the coding or delivery rate upwards or downwards slightly in order to make the content run imperceptibly faster or slower, respectively.”  Based on this, it would seem that the “editing or deleting portion,” “adding ‘filler,’” and “adjusting the coding or delivery rate” would mean that it is not always inserted “in whole.”  For instance, perhaps it could be a slightly smaller portion to cut a couple seconds off to fit it into a particular segment.  However, even if the secondary content were to always be inserted “in whole” it still does not matter with respect to the actual claim language.  The second and forth breakpoints still exist on a whole content item, just as it does on a smaller portion of a content item (such as the “second content” shown on Fig. 3 of Applicant’s invention).  For example, assume that the whole “second content” piece shown in Fig. 3 of Applicant’s invention is 10 minutes long.  The “second portion” in that picture looks like it might have the second break point at the 3 minute mark and the fourth break point at the 4 minute mark.  So the “second portion” here is only from 3-4 minutes, is a total of 1 minute long, and the second break point is at 3 minute mark and the fourth break point at the 4 minute mark of the “second content.” But with respect to the “second portion” and not the “second content,” the second break point is going to be at the 0 minute mark and the fourth 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Joo 20090210895
Leary et al. 20110078002
Sellers et al. 20100325657
Taylor et al. 20100118941
Zdepski 20060107302.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G REINHARDT whose telephone number is (571)272-8286.  The examiner can normally be reached on Mon. - Fri. 10am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RICHARD G REINHARDT/Examiner, Art Unit 3682                                                                                                                                                                                                        
/WASEEM ASHRAF/Supervisory Patent Examiner, Art Unit 3682